DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29, 32 and 35, 36, 38, 39 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 29 recites a method that is directed to an abstract idea. This judicial exception is not integrated into a practical application because the abstract idea limitation which include the step of “determining the production value and/or emission…” represent mental processes that can be accomplished by the human mind or on paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation "a plurality of measured parameters of the hydrocarbon production system are provided and wherein a plurality of specified parameters are provided" does not positively recite method steps of or the structures for acquiring  “a plurality of measured parameters” and “a plurality of specified parameters” , and as such only provides a nominal description of the data which is already present before the method begins. The term "hydrocarbon production system"  merely links the data to the field of use, and thus does not add significantly more than the abstract idea.

Claim 32  recites “A computer program product comprising computer-readable instructions…”  and does not further recite that the computer readable media is non-transitory. Therefore,  “computer-readable instruction”/machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. As such, claim 32 fails to claim statutory subject matter. See MPEP 2106, Section (I). 

Claims 35, 36, 38, 39 and 41  merely narrows the previously recited abstract idea limitations. For reasons described above with respect to claim 29, this judicial exception is not meaningfully integrated into a practical application or significantly more than the abstract idea. 

Examiner notes that adding structures, such as sensors and processors which accomplish the claimed method (provided that the specification provides sufficient basis for any such structures) or positive recitations of measuring/acquiring “a plurality of measured parameters” and “a plurality of specified parameters” may overcome the 101 issues described herein. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 32, there is no support in the disclosure for the limitation “A computer program product comprising computer-readable instructions that, when run on a computer, will configure the computer to perform the method of claim 29”. Page 21 of the specification as filed discusses that “the invention provides a computer program product comprising computer-readable instructions that, when run on a computer, is configured to perform any of the method steps…” but there is no mention of a computer program configuring a computer to perform the method steps as is being claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 and 41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 34, there is no antecedent basis for “the plurality of sensors”.

In regards to claims 35, 36 and 37, it is further unclear how “hydrocarbon production system as a whole” should be interpreted as it’s unclear what comprises a “hydrocarbon production system as a whole”. Does this include “sub-process systems” or completely different components? It’s unclear what differentiates “hydrocarbon production system as a whole” from the “hydrocarbon production system”. 

In regards to claim 41, it’s unclear how the “value” of production fluid is measured such that it is a measured parameter. From the specification as filed, the “value” appears to be currency (page 3) which is already known, so it’s unclear how a parameter that is already known can be “measured”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29, 32, 34, 36, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feluch (U.S. Publication No. 20030014183) in view of McCoy (U.S. Publication No. 20150142319).
In regards to claim 29, Feluch teaches a method of providing information on production value and/or emissions of a hydrocarbon production system (Abstract: a data acquisition system for collecting and reporting production data from at least one production well), wherein a plurality of measured parameters of the hydrocarbon production system are provided (Fig. 2, pp[0028],[0029]: sensors measure various parameters of the production well which are then received by the central processor 20a) and wherein a plurality of specified parameters are provided (pp[0036]:operator can input specific control parameters of the production equipment via computer 14c and 15d), the method comprising: determining the production value and/or emissions of the hydrocarbon production system in real time based upon the measured parameters and the specified parameters (Fig. 2, pp[0009], [0029],[0030], [0037]: the processor 20c processes sensor data and input data to determine and display various production values such as well pressure, fluid level, flow line pressure and flow. The limitation “production value” is recited broadly. Therefore, the limitation being interpreted as any value related to production, e.g. production fluid, that is being determined/processed by the processor).  
However, Feluch is silent regarding that the production value and/or emissions of the hydrocarbon production system is determined in real time.
McCoy, drawn to a system for monitoring real-time data acquisition during a production operation, discloses that the production value and/or emissions of the hydrocarbon production system is determined in real time (well fluid data is gathered and monitored in real time by a processor; pp[0039]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Feluch such that production data is determined in real-time as taught by McCoy, to allows quick response to current conditions during wellbore operations (McCoy, pp[0074]).

In regards to claim 32,  Feluch teaches a computer program product comprising computer-readable instructions that, when run on a computer, will configure the computer to perform the method of claim 29 (pp[0010], pp[0028], pp[0034]-[0036], Fig.2), the method comprising: determining the production value and/or emissions of the hydrocarbon production system in real time based upon the measured parameters and the specified parameters (Fig. 2, pp[0009], [0029],[0030], [0037]: the processor 20c processes sensor data and input data to determine and display various production values such as well pressure, fluid level, flow line pressure and flow. The limitation “production value” is recited broadly. Therefore, the limitation being interpreted as any value related to production, e.g. production fluid, that is being determined/processed by the processor).  
However, Feluch is silent regarding that the production value and/or emissions of the hydrocarbon production system is determined in real time.
McCoy, drawn to a system for monitoring real-time data acquisition during a production operation, discloses that the production value and/or emissions of the hydrocarbon production system is determined in real time (well fluid data is gathered and monitored in real time by a processor; pp[0039]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Feluch such that production data is determined in real-time as taught by McCoy, to allows quick response to current conditions during wellbore operations (McCoy, pp[0074]).

In regards to claim 34, the combination of Feluch and McCoy teaches the method of claim 29.
Feluch further discloses wherein the hydrocarbon production system comprises one or more individual sub-process systems, wherein the plurality of sensors include a plurality of sub-process system sensors configured to measure a respective plurality of sub-process system measured parameters, and wherein a processor is configured to determine the respective performances of the sub-process systems using the sub-process system measured parameters (pp[0029],[0037]: sensors may include but are not limited to motor ampere, well pressure, flow line pressure or flow line flow sensors. All of these parameters are of different subsystems, e.g. a motor, which part of the production equipment. The parameters are then processed via the central processor to view performances of the subsystem.). 

In regards to claim 36, the combination of Feluch and McCoy teaches the method of claim 29.
Feluch further teaches wherein the hydrocarbon production system comprises a plurality of sub-process systems (pp[0029],[0037]: sensors may include but are not limited to motor ampere, well pressure, flow line pressure or flow line flow sensors. All of these parameters are of different subsystems, e.g. a motor, which part of the production equipment.), wherein the determined production value of the hydrocarbon production system comprises the production value at the respective sub-process systems and the production value of the hydrocarbon production system as a whole (Fig. 2, pp[0009], [0029],[0030], [0037]: the processor 20c processes sensor data and input data to determine and display various production values such as well pressure, fluid level, flow line pressure and flow.).

In regards to claim 38, the combination of Feluch and McCoy teaches the method of claim 29.
Feluch further teaches wherein the specified parameters include reservoir data, constants (pp[0036]: the central management module 50c enables the control of production equipment based on operator input at computer 14c or 15d or specific control algorithms. Specific control parameters of the production equipment may be altered based input by an operator.), hydrocarbon market price and/or efficiency numbers.  

In regards to claim 41, the combination of Feluch and McCoy teaches the method of claim 29.
Feluch further teaches wherein the measured parameters include: fluid data of the production fluid, such as pressure, temperature, flow rate and/or composition; fluid data of a working fluid, such as pressure, temperature, flow rate and/or composition; differential pressure of the production fluid across one or more individual sub-process system of the hydrocarbon production system; differential pressure of a working fluid across one or more individual sub-process system of the hydrocarbon production system flow rates of the production fluid at a plurality of locations of the hydrocarbon production system; flow rates of a working fluid at a plurality of locations in the hydrocarbon production system; fluid bulk density of the production fluid at a plurality of locations of the hydrocarbon production system; fluid bulk density of a working fluid at a plurality of locations of the hydrocarbon production system; salinity or conductivity of the production fluid at a plurality of locations of the hydrocarbon production system; salinity or conductivity of a working fluid at a plurality of locations of the hydrocarbon production system; liquid hold-up; valve position of one or more valves of the hydrocarbon production system; machine data of one or more machines of the hydrocarbon production system; power consumption of one or more powered sub-process systems of the hydrocarbon production system; energy/power loss due to one or more sub-process systems of the hydrocarbon production system; emission data from one or more energy sources of the hydrocarbon production system; and/or value of the production fluid (pp[0029]: sensors may include but are not limited to motor ampere, well pressure, flow line pressure or flow line flow sensors.).  

Claim(s) 35, 37, 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feluch (U.S. Publication No. 20030014183) in view of McCoy (U.S. Publication No. 20150142319) and in further view of Rodney et al. (U.S. Publication No. 20050284625).
In regards to claim 35, the combination of Feluch and McCoy teaches the method of claim 29.
Feluch further teaches wherein the hydrocarbon production system comprises a plurality of sub-process systems.
However, the combination of Feluch and McCoy is silent regarding wherein the determined emissions comprise the emissions of the hydrocarbon production system as a whole and the emissions of the respective sub-process systems.  
Rodney, drawn to monitoring a production operation, discloses wherein the determined emissions comprise the emissions of the hydrocarbon production system as a whole and the emissions of the respective sub-process systems (Abstract, pp[0060]: The processor 38 may further compare the "before" and "after" calculated attenuation (or acoustic energy loss) levels and the calculated speeds of sound in order to determine the variation of the solid concentration in the production fluids in the wellbore 10, thereby quantifying the change in permeability and the corresponding effectiveness of the blockage-removal operation.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Feluch and McCoy with the blockage monitoring system of Rodney in order to monitor energy loss and determine any potential blockages that may occur during production operation (Rodney, pp[0060]). 

In regards to claim 37, the combination of Feluch, McCoy and Rodney teaches the method of claim 35.
Rodney further discloses wherein a processor is configured to determine, using the emissions and/or production value of one or more of the sub-process systems whether repair and/or replacement and/or cleaning of the one or more sub-process systems would improve the production value and/or emissions of the hydrocarbon production system as a whole (Figs. 7, 8, pp[0060]: The processor 38 may further compare the "before" and "after" calculated attenuation (or acoustic energy loss) levels and the calculated speeds of sound in order to determine the variation of the solid concentration in the production fluids in the wellbore 10, thereby quantifying the change in permeability and the corresponding effectiveness of the blockage-removal operation (a decrease in the solid concentration in the production fluid may indicate that blockage removal has occurred and permeability has improved.).).

In regards to claim 55, the combination of Feluch and McCoy teaches the method of claim 29.
The combination of Feluch and McCoy is silent regarding wherein a processor is configured to determine the changes to the emissions and/or the production value of the hydrocarbon production system in light of any changes to the operation of the hydrocarbon production system or to forecast future changes that may occur in response to proposed changes.  
Rodney, drawn to monitoring a production operation, discloses wherein a processor is configured to determine the changes to the emissions and/or the production value of the hydrocarbon production system in light of any changes to the operation of the hydrocarbon production system or to forecast future changes that may occur in response to proposed changes (Figs. 7, 8, pp[0060]: The processor 38 may further compare the "before" and "after" calculated attenuation (or acoustic energy loss) levels and the calculated speeds of sound in order to determine the variation of the solid concentration in the production fluids in the wellbore 10, thereby quantifying the change in permeability and the corresponding effectiveness of the blockage-removal operation (a decrease in the solid concentration in the production fluid may indicate that blockage removal has occurred and permeability has improved.).
  Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Feluch and McCoy with the blockage monitoring system of Rodney in order to monitor energy loss and determine any potential blockages that may occur during production operation (Rodney, pp[0060]). 

In regards to 56, the combination of Feluch, McCoy and Rodney teaches the method of claim 55.
Feluch further teaches wherein the processor is configured to output information, the information comprising an instruction to the controller to alter the operation of the hydrocarbon production system (pp[0029], Fig.2: The central processor 20a is operatively connected to an analog input/output interface 20b for receiving and sending data to sensors 12c and to a digital input/output interface 20c for receiving and sending data to various production equipment controls 12d which allows the operation of the production equipment to be altered.).

Claim(s) 39, 40, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feluch (U.S. Publication No. 20030014183) in view of McCoy (U.S. Publication No. 20150142319) and in further view of Su et al. (U.S. Publication No. 20180023374).
In regards to claim 39, the combination of Feluch and McCoy teaches the method of claim 38.
The combination of Feluch and McCoy is silent regarding  wherein the measured parameters include pressure and/or temperature of production fluid produced by the hydrocarbon production system at various locations in the hydrocarbon production system.
Su, drawn to generating a computer stimulation model comprising collecting data from the subterranean formations using a plurality of data acquisition tools, discloses wherein the measured parameters include pressure and/or temperature of production fluid produced by the hydrocarbon production system at various locations in the hydrocarbon production system (pp[0049]: the sensor (S) may be positioned in production tool 106.4 or associated equipment, such as christmas tree 129, gathering network 146, surface facility 142, and/or the production facility, to measure fluid parameters, such as fluid composition, flow rates, pressures, temperatures.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified  the combination of Feluch and McCoy such that pressure and/or temperature of production fluid is measured as taught by Su in order to gather more data of the production fluid in order to further optimize the  production operation (Su, pp[0049]).

In regards to claim 40, the combination of Feluch, McCoy and Su teaches the method of claim 39.
Su further discloses wherein a processor is configured to determine the actual fluid composition and properties of the production fluid at the various locations in the hydrocarbon production system using the pressure and/or temperature measurements (pp[0049]: the sensor (S) may be positioned in production tool 106.4 or associated equipment, such as christmas tree 129, gathering network 146, surface facility 142, and/or the production facility, to measure fluid parameters, such as fluid composition.).

In regards to claim 52, the combination of Feluch and McCoy teaches the method of claim 29.
Feluch further teaches wherein the hydrocarbon production system comprises a plurality of wells (Fig. 2, pp[0027]: a plurality of geologically distributed production wells 12 each having production equipment 12a and a data collection device 20 are operatively connected to a central data collection center 14 and computer 14a via any one of a wired, wireless or manual link.).
 The combination of Feluch and McCoy is silent regarding wherein a processor is configured to determine the flow rate for each well from the measured parameters.  
Su, drawn to generating a computer stimulation model comprising collecting data from the subterranean formations using a plurality of data acquisition tools, discloses wherein a processor is configured to determine the flow rate for each well from the measured parameters (pp[0049]: the sensor (S) may be positioned in production tool 106.4 or associated equipment, such as christmas tree 129, gathering network 146, surface facility 142, and/or the production facility, to measure fluid parameters, such as fluid composition, flow rates, pressures, temperatures.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Feluch and McCoy such that flow rate of production fluid is measured as taught by Su in order to gather more data of the production fluid in order to further optimize the  production operation (Su, pp[0049]). 
  
In regards to claim 53, the combination of Feluch, McCoy and Su teaches the method of claim 52.
Su further discloses wherein the processor is configured to determine the amount of water in the production fluid from the measured parameters (pp[0049]: measurement of the amount of water in the production fluid is implicit as the sensor (S) may be positioned in production tool 106.4 or associated equipment, such as christmas tree 129, gathering network 146, surface facility 142, and/or the production facility, to measure fluid parameters, such as fluid composition.).  

Claim(s) 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feluch (U.S. Publication No. 20030014183) in view of McCoy (U.S. Publication No. 20150142319) and in further view of Stokely (U.S. Publication 20160138389).
In regards to claim 42, the combination of Feluch and McCoy teaches the method of claim 29.
The combination of Feluch and McCoy is silent regarding wherein there are more than 500, 1000, 2000, 3000, 4000 or 5000 sensors measuring more than 500, 1000, 2000, 3000, 4000 or 5000 respective measured parameters.  
Stokely, drawn to a wellbore monitoring system, discloses wherein there are more than 500, 1000, 2000, 3000, 4000 or 5000 sensors measuring more than 500, 1000, 2000, 3000, 4000 or 5000 respective measured parameters (pp[0017]: sensors may be located every meter along a fiber optic cable in the wellbore, which may result in thousands of acoustical measurement locations.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Feluch and McCoy with a sensor located along every meter within the wellbore as taught by Stokely in order to monitor more locations along the wellbore.

In regards to claim 43, the combination of Feluch, McCoy and Stokely teaches the method of claim 42.
Feluch further teaches wherein a processor makes use mathematical relationships (implicit aspect of a processor) to determine the production value and/or emissions of the hydrocarbon production system in real time based upon the measured parameters and the specified parameters (Fig. 2, pp[0009], [0029],[0030], [0037]: the processor 20c processes sensor data and input data to determine and display various production values such as well pressure, fluid level, flow line pressure and flow.).
Stokely further discloses more than 500, 600, 700 or 800 sensors to measure parameters (pp[0017]: sensors may be located every meter along a fiber optic cable in the wellbore, which may result in thousands of acoustical measurement locations.).  
The combination of Feluch and Stokely discloses wherein the processor makes use of more than 500, 600, 700 or 800 mathematical relationships to determine the production value and/or emissions of the hydrocarbon production system in real time based upon the measured parameters and the specified parameters.

Claim(s) 44-51  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feluch (U.S. Publication No. 20030014183) in view of McCoy (U.S. Publication No. 20150142319) and in further view of Amminudin (U.S. Publication No. 20160161536).
In regards to claim 44, the combination of Feluch and McCoy teaches the method of claim 29.
The combination of Feluch and McCoy is silent regarding wherein the hydrocarbon production system comprises one or more sub-process systems that are cooled or heated by a working fluid, wherein the measured parameters include fluid data of the working fluid, and wherein a processor is configured to determine the efficiency of the one or more sub-process systems that are cooled or heated by the working fluid from the measured fluid data.  
Amminudin, drawn to monitoring energy performance in hydrocarbon production system, discloses that the hydrocarbon production system comprises one or more sub-process systems that are cooled or heated by a working fluid, wherein the measured parameters include fluid data of the working fluid, and wherein a processor is configured to determine the efficiency of the one or more sub-process systems that are cooled or heated by the working fluid from the measured fluid data (Fig. 1, 2, pp[0005]: a water injection subsystem for  which efficiency is determined.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Feluch and McCoy with the water injection subsystem of Amminudin in order to increase production of wellbore fluid. 

In regards to claim 45, the combination of Feluch, McCoy and Amminudin teaches the method of claim 44.
Feluch discloses fluid data (Fig. 2, pp[0009], [0029],[0030], [0037]: the processor 20c processes sensor data and input data to determine and display various production values such as fluid level, flow line pressure and flow.)
Amminudin further discloses wherein the hydrocarbon production system comprises one or more sub-process systems that act on the production fluid to change the energy of the production fluid (pp[0005], Fig. 1: water injection subsystem which change energy of production fluid such that it’s able flow to the surface for production.), wherein the measured parameters include fluid data of the production fluid, and wherein the processor is configured to determine the efficiency of the one or more sub-process systems that act on the production fluid from the measured fluid data (Fig. 1, 2, pp[0005]: a water injection subsystem for a which efficiency is determined.). 

In regards to claim 46. the combination of Feluch, McCoy and Amminudin teaches the method of claim 45.
Amminudin further discloses wherein the hydrocarbon production system comprises one or more sub-process systems that consume energy (Fig. 2: implicit as the water injection subsystem requires fuel), wherein the measured parameters include energy supplied to the one or more sub-process systems (pp[0008], [0030]: An energy intensity index can be determined at multiple time instants of a duration for the water injection subsystem 204 by dividing the net energy consumed by the water injection subsystem 204), and wherein the processor is configured to determine the efficiency of the one or more sub-process systems from the measured energy supplied to the one or more sub-process systems (Fig. 1, 2, pp[0005-[0008]: a water injection subsystem for a which efficiency is determined.).  

In regards to claim 47, the combination of Feluch, McCoy and Amminudin teaches the method of claim 46.
Amminudin further discloses wherein the one or more sub-process systems are heated or cooled by a working fluid (Fig. 2, pp[0027]: a hydrocarbon subsystem 202 is heated via injected steam.)  and consume energy (pp[0008], [0030]: the water injection subsystem 204 receives fuel 230 for the gas turbine 208 and power 232 for the water injection pump 210.), and wherein the processor is configured to determine the efficiency of the one or more sub-process systems by comparing the energy change in the working fluid passing through the one or more sub-process systems to the consumed energy (Fig. 1, 2, pp[0005-[0008]: a water injection subsystem for a which efficiency is determined.). 
 
In regards to claim 48, the combination of Feluch, McCoy and Amminudin teaches the method of claim 46.
Amminudin further discloses that the one or more sub-process systems both act upon the production fluid Fig. 2, pp[0027]: a hydrocarbon subsystem 202 is heated via injected steam.) and consume energy (pp[0008], [0030], Fig. 2: the water injection subsystem 204 receives fuel 230 for the gas turbine 208 and power 232 for the water injection pump 210.), and wherein the processor is configured to determine the efficiency of the one or more sub-process systems by comparing the energy change in the production fluid passing through the one or more sub-process systems to the consumed energy (pp[0005]: Finding an inefficiency source within the first energy subsystem can include comparing energy consumption of each component in the first subsystem over the duration. Determining an efficiency of the first energy subsystem can include determining that the plurality of energy intensity indices is not increasing over the duration and determining that the first energy subsystem is efficient.).  

In regards to claim 49, the combination of Feluch, McCoy and Amminudin teaches the method of claim 46.
Amminudin further discloses that the one or more sub-process systems are heated or cooled by the working fluid (Fig. 2, pp[0027]: a hydrocarbon subsystem 202 is heated via injected steam.), act upon the production fluid (Fig. 2: hydrocarbon oil, gas, natural gas liquid in the hydrocarbon subsystem) and consume energy (pp[0008], [0030]: (Fig. 2, pp[0030]: the water injection subsystem 204 receives fuel 230 for the gas turbine 208 and power 232 for the water injection pump 210), and wherein the processor is configured to determine the efficiency of the one or more sub-process systems by comparing the energy change in the production fluid and the working fluid passing through the one or more sub-process systems to the consumed energy (pp[0005]: Finding an inefficiency source within the first energy subsystem can include comparing energy consumption of each component in the first subsystem over the duration. Determining an efficiency of the first energy subsystem can include determining that the plurality of energy intensity indices is not increasing over the duration and determining that the first energy subsystem is efficient.).  
In regards to claim 50, the combination of Feluch and McCoy teaches the method of claim 29.
The combination of Feluch and McCoy is silent regarding wherein the hydrocarbon production system comprises one or more sub-process systems that operate at variable speeds and/or consume variable amounts of power, wherein the measured parameters include operating speed and/or power consumption of the one or more sub-process systems, wherein a relationship between operating speed and/or power consumption and efficiency is known for the one or more sub-process systems, and wherein a processor is configured to determine the efficiency of the one or more sub-process systems from the measured operating speed and/or power consumption and the relationship.  
Amminudin, drawn to monitoring energy performance in hydrocarbon production system, discloses that the hydrocarbon production system comprises one or more sub-process systems that operate at variable speeds and/or consume variable amounts of power (Fig. 2, pp[0030]: the water injection subsystem 204 receives fuel 230 for the gas turbine 208 and power 232 for the water injection pump 210), wherein the measured parameters include operating speed and/or power consumption of the one or more sub-process systems, wherein a relationship between operating speed and/or power consumption and efficiency is known for the one or more sub-process systems, and wherein a processor is configured to determine the efficiency of the one or more sub-process systems from the measured operating speed and/or power consumption and the relationship (pp[0005]: Finding an inefficiency source within the first energy subsystem can include comparing energy consumption of each component in the first subsystem over the duration. Determining an efficiency of the first energy subsystem can include determining that the plurality of energy intensity indices is not increasing over the duration and determining that the first energy subsystem is efficient.). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Feluch and McCoy with the water injection subsystem of Amminudin in order to increase production of wellbore fluid. 

In regards to claim 51, the combination of Feluch and McCoy teaches the method of claim 29.
The combination of Feluch and McCoy teaches wherein the hydrocarbon production system comprises one or more sub-process systems that both consumes energy and changes the energy of the production fluid passing through it, wherein a processor is configured to determine or validate at least some of the fluid data of the production fluid passing through the one or more sub-process system using the consumed energy and/or the determined efficiency of the one or more sub- process system.  
Amminudin, drawn to monitoring energy performance in hydrocarbon production system, discloses that the hydrocarbon production system comprises one or more sub-process systems that both consumes energy (Fig. 2, pp[0030]: the water injection subsystem 204 receives fuel 230 for the gas turbine 208 and power 232 for the water injection pump 210)  and changes the energy of the production fluid passing through it (Fig. 2, pp[0027]: a hydrocarbon subsystem 202 is heated via injected steam.), wherein a processor is configured to determine or validate at least some of the fluid data of the production fluid passing through the one or more sub-process system using the consumed energy and/or the determined efficiency of the one or more sub- process system (Fig. 1, 2, pp[0005-[0008]: a water injection subsystem for a which efficiency is determined.).
 Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Feluch and McCoy with the water injection subsystem of Amminudin in order to increase production of wellbore fluid. 

Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feluch (U.S. Publication No. 20030014183) in view of McCoy (U.S. Publication No. 20150142319) and in further view of Jaffrey (U.S. Publication No. 20160215608).
In regards to claim 54, the combination of Feluch and McCoy teaches the method of claim 53.
The combination of Feluch and McCoy is silent regarding wherein the processor is configured to use the amount of water in the production fluid to determine how much anti-hydrate formation agent should be added to the fluid at one or more locations in the hydrocarbon production system in order to avoid hydrate.  
Jeffrey, drawn to a fluid monitoring system for a wellbore, discloses that the processor is configured to use the amount of water in the production fluid to determine how much anti-hydrate formation agent should be added to the fluid at one or more locations in the hydrocarbon production system in order to avoid hydrate (pp[0057]: the signals may be processed to determine the glycol concentration (anti-hydrate formation agent) of the hydraulic fluid.). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Feluch and McCoy such that the processor is configured to use the amount of water in the production fluid to determine how much anti-hydrate formation agent should be added to the fluid as taught by Jaffrey in order to prevent hydrate formation. 

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feluch (U.S. Publication No. 20030014183) in view of McCoy (U.S. Publication No. 20150142319) and in further view of Zanon et al. (U.S. Publication 20190120022).
In regards to claim 57, the combination of Feluch and McCoy teaches the method of claim 29.
The combination of Feluch and McCoy is silent regarding wherein a processor is configured to forecast future trends or future values of the production value, the emissions and/or of any other value determined by the processor in relation to the hydrocarbon production system.
Zanon, drawn to modeling reservoir properties comprising obtaining production data for wells, discloses a processor is configured to forecast future trends or future values of the production value, the emissions and/or of any other value determined by the processor in relation to the hydrocarbon production system (pp[0006], Fig. 5,6: processor used to create production model which forecasts gas and liquid production.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Feluch and McCoy such that the production of the well fluid is forecasted as taught by Zanon in order to determine if any future simulation operations will be required in the future or whether or not the well is economically feasible to maintain (Zanon, pp[0125]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676